STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 14, 2016
               Plaintiff-Appellee,

v                                                                   No. 323821
                                                                    Oakland Circuit Court
TONYA LYNN MATHIS,                                                  LC No. 2013-248089-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right her jury convictions of first-degree criminal sexual conduct
(CSC I), MCL 750.520b(1)(a), victim under 13 years of age, and two counts of second-degree
criminal sexual conduct (CSC II), victim under 13 years of age, MCL 750.520c(1)(a). The trial
court sentenced defendant to serve concurrent sentences of 225 months to 99 years in prison for
the CSC I conviction, and 6 to 15 years for each of the CSC II convictions. We affirm
defendant’s convictions, but remand for further proceedings consistent with this opinion.

        Defendant first argues that the language of the CSC I statute requires that the perpetrator
sexually penetrate the victim, and does not include sexual penetration of the perpetrator by the
victim, as occurred here. Accordingly, defendant argues that the evidence was insufficient to
convict her of CSC I. This Court reviews de novo a challenge to the sufficiency of the evidence,
as well as matters of statutory interpretation. People v Ericksen, 288 Mich. App. 192, 195; 793
NW2d 120 (2010); People v Gubachy, 272 Mich. App. 706, 708; 728 NW2d 891 (2006).

        Due process requires that evidence of every element of a crime be proved beyond a
reasonable doubt to sustain a criminal conviction. People v Hampton, 407 Mich. 354, 366; 285
NW2d 284 (1979), citing In re Winship, 397 U.S. 358, 364; 90 S. Ct. 1068; 25 L. Ed. 2d 368 (1970).
The goal of statutory interpretation is to determine and apply the intent of the Legislature.
People v Williams, 475 Mich. 245, 250; 716 NW2d 208 (2006). The first step in determining
legislative intent is to examine the specific language of the statute. People v Lively, 470 Mich.
248, 253; 680 NW2d 878 (2004). The meaning plainly expressed is presumed to be the intent of
the Legislature. Rowland v Washtenaw Co Rd Comm, 477 Mich. 197, 219; 731 NW2d 41 (2007).

       Defendant was convicted of CSC I pursuant to MCL 750.520b(1), which states in
relevant part: “A person is guilty of criminal sexual conduct in the first degree if he or she
engages in sexual penetration with another person.” MCL 750.520a(r) defines “sexual
                                                -1-
penetration” as “sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion,
however slight, of any part of a person’s body or of any object into the genital or anal openings
of another person’s body, but emission of semen is not required.”

        Defendant argues that the words “with another person” and “another person’s body”
indicate that the perpetrator must penetrate another person. However, the statutory language
indicates only that two persons must be involved. MCL 750.520b(1) requires that the perpetrator
“engage[] in” sexual penetration. When a statute does not define a word, the Court may consult
dictionary definitions. People v Morey, 461 Mich. 325, 330; 603 NW2d 250 (1999). To engage
means to “employ or involve oneself; to take part in; to embark on.” Black’s Law Dictionary
(7th ed). Thus, the perpetrator must be a part of or involved in a sexual penetration, which could
be accomplished by penetrating a victim or by having a victim penetrate the perpetrator. In
People v Hack, 219 Mich. App. 299, 302-303; 556 NW2d 187 (1996), the Court found that the
defendant committed sexual penetration “by causing the three-year-old girl to perform fellatio on
the one-year-old boy” while the defendant videotaped the activity. In Hack v Elo, 38 F App’x
189, 193 (CA 6, 2002) the court affirmed that the statutory definition of sexual penetration
unambiguously included acts of penetration that were by means “other than direct touching by
the accused individual.” This interpretation is supported by the statutory context in which the
words are used. See People v Couzens, 480 Mich. 240, 249; 747 NW2d 849 (2008).

        Here, complainant explained that he entered defendant’s bedroom to find her without her
clothes on and that defendant commanded him to approach and then arranged his fingers so as to
extend his middle and pointer fingers from his fist. Defendant then told him to put his fingers in
her vagina and that she moaned and moved until she told him to stop. This evidence established
that defendant engaged in sexual penetration with complainant because she caused him to
penetrate her with his fingers.

       Next, defendant argues that expert testimony by Sarah Visker-Killips should not have
been admitted because it was more prejudicial than probative. Defendant did not object to the
testimony on this basis. Unpreserved evidentiary issues are reviewed for plain error affecting
substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). Reversal
is warranted only if the plain error resulted in the conviction of an innocent defendant or if the
error seriously affected the fairness, integrity or public reputation of judicial proceedings
independent of defendant’s innocence. Id. at 763.

        Even if relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice. MRE 403. Unfair prejudice exists when there is a
tendency that the evidence will be given undue or preemptive weight by the jury, or when it
would be inequitable to allow use of the evidence. People v Blackston, 481 Mich. 451, 462; 751
NW2d 408 (2008). Evidence that is unfairly prejudicial goes beyond the merits of the case to
inject issues broader than the defendant’s guilt or innocence. People v McGhee, 268 Mich. App.
600, 614; 709 NW2d 595 (2005) (citation omitted).

        Visker-Killips testified that research established that the rate of false reporting of sexual
abuse in cases where there is a custody dispute is quite low, less than four percent or even as low
as one to two percent. She went on to say that it was difficult to determine if the complainant’s
allegations were false and that she could not say what any research demonstrated about false

                                                -2-
reporting in circumstances where the custody dispute had occurred in the past. Even if this
statistical evidence was potentially prejudicial and had limited probative value as defendant
argues, the testimony was in response to testimony that defendant had elicited from Visker-
Killips on cross-examination. That is, defendant had asked Visker-Killips whether she was
aware of children being used as pawns in child custody cases to make false allegations of sexual
abuse and whether, considering the history of custody issues and child protective services reports
in this case, a child such as complainant could correctly recall abuse. On redirect examination
the prosecutor then asked Visker-Killips about the research on false reporting of sexual abuse in
custody disputes. Questioning that may not be appropriate on direct examination may be
admitted after a defendant “open[s] the door to this line of questioning.” People v Beckley, 434
Mich. 691, 731-732; 456 NW2d 391 (1990). A defendant may place an issue in dispute during
cross-examination, People v Bates, 91 Mich. App. 506, 510-511; 283 NW2d 785 (1979), and the
“prosecution is entitled to contest fairly evidence presented by a defendant.” People v Reid, 233
Mich. App. 457, 477; 592 NW2d 767 (1999) (citations omitted). Thus, no plain error occurred.

        Next, defendant argues that the trial court abused its discretion in admitting testimony
regarding the behavior of defendant’s daughter because it was irrelevant and more prejudicial
than probative. The contested evidence was testimony from the child’s father describing how the
child had acted out in various sexual ways. However, even if we agreed with defendant that the
challenged evidence was improperly admitted, defendant has failed to establish that it is more
probable than not that any such error was outcome determinative. See People v Lukity, 460 Mich.
484, 495-496; 596 NW2d 607 (1999). Complainant gave a graphic account of the sexual abuse
he endured and defendant’s daughter’s testimony regarding defendant’s inappropriate sexual
behavior supported his account. Given this testimony, it is unlikely that the jury would have
reached a different result if the testimony from defendant’s daughter’s father regarding the
child’s sexualized behavior had been excluded.

         Next, defendant argues that the prosecutor committed misconduct during closing
argument and improperly shifted the burden of proof to defendant. Claims of prosecutorial
misconduct are reviewed de novo, on a case-by-case basis, in the context of the issues raised at
trial, to determine whether a defendant was denied a fair and impartial trial resulting in prejudice
to defendant. People v Fyda, 288 Mich. App. 446, 461; 793 NW2d 712 (2010); People v
Abraham, 256 Mich. App. 265, 272; 662 NW2d 836 (2003).

       The prosecutor made the following comments on the testimonies of complainant and
defendant’s daughter:

       [H]ow do you explain the very visceral, raw reaction that these two had when they
       came into court and talked about it? How do you explain that? How do you explain
       crying, throwing up? How do you explain [the daughter] who was crying, sitting
       here like this, didn’t even want to look up? How do you explain their reaction about
       having to talk about this? How do you explain that? Now that -- we had some pretty
       good actors here. If that’s the case these kids are phenomenal.

It is noted that the complainant took a break during his testimony so that he could vomit.
Following defendant’s closing argument, the prosecutor commented, “I was right, she couldn’t
explain it. I said I want to see how defense counsel explains the visceral reaction from

                                                -3-
[complainant] throwing;” defendant interjected with an objection, arguing that the prosecutor’s
comments were shifting the burden of proof by suggesting that defendant had to prove
something. The trial court overruled the objection. The prosecutor completed the argument,
stating, “No explanation. No explanation for getting physically ill.”

       A prosecutor may not suggest in closing argument that a defendant must prove something
or present a reasonable explanation for damaging evidence because this argument tends to shift
the burden of proof. Fyda, 288 Mich. App. at 464. However, attacking the credibility of a theory
advanced by a defendant does not shift the burden of proof. McGhee, 268 Mich. App. at 635.
Here, defendant’s primary defense was that the testimony of the witnesses was not credible and
was motivated by anger with defendant. Defendant asserted as much in closing argument and
the prosecutor responded by rhetorically asking the defense to reconcile the witnesses’ demeanor
and physical reactions with defendant’s claim that they were providing false testimony. The
prosecutor’s comments were properly responsive to defendant’s defense theory and did not
suggest that defendant had to prove something or explain damaging evidence. In fact, both the
prosecutor and defendant reminded the jury that the prosecution had to prove defendant’s guilt.
A prosecutor may comment on the weakness or improbability of the defendant’s theory. People
v Fields, 450 Mich. 94, 116-117; 538 NW2d 356 (1995).

        Defendant also argues that the prosecutor’s comments improperly referred to her decision
not to testify. A prosecutor may not comment on a defendant’s failure to testify because such
comments also tend to shift the burden of proof. Abraham, 256 Mich. App. at 273. Here,
however, there was no demonstrable connection between the contested comments and
defendant’s choice not to testify. Further, the trial court instructed the jury that the prosecutor,
not defendant, carried the burden of proof and that defendant had a right to not testify. Because
the prosecutor’s comments did not shift the burden of proof, defendant’s claim of prosecutorial
misconduct is without merit.

       Next, defendant argues that the trial court erred in scoring offense variables (OVs) 10, 11,
and 13. In People v Steanhouse, ___ Mich App ___, ___; ___ NW2d ___ (Docket No. 318329,
issued October 22, 2015); slip op at 19, the Court stated:

       [G]iven the continued relevance of the scoring variables to the Michigan
       sentencing scheme, the standards of review traditionally applied to the trial
       court’s scoring of the variables remain viable after [People v Lockridge, 498 Mich.
358; 870 NW2d 502 (2015).]

               [T]he circuit court’s factual determinations are reviewed for clear
               error and must be supported by a preponderance of the evidence.
               Whether the facts, as found, are adequate to satisfy the scoring
               conditions prescribed by statute, i.e., the application of the facts to
               the law, is a question of statutory interpretation, which an appellate
               court reviews de novo. [People v Hardy, 494 Mich. 430, 438; 835
               NW2d 340 (2013) (citations omitted).]

A sentencing court has discretion in determining the number of points to be scored, provided that
evidence of record adequately supports a particular score. People v Hornsby, 251 Mich App

                                                -4-
462, 468; 650 NW2d 700 (2002) (citations omitted). A trial court’s scoring decision for which
there is any evidence in support will be upheld. People v Steele, 283 Mich. App. 472, 490; 769
NW2d 256 (2009).

       OV 10

        Defendant argues that the trial court erred in scoring OV 10, exploitation of a victim’s
vulnerability, at 15 points. MCL 777.40(1). OV 10 is scored at 15 points where predatory
conduct, which is “preoffense conduct directed at a victim for the primary purpose of
victimization,” was involved. MCL 777.40(1)(a); MCL 777.40(3)(a). Defendant argues that
there was no evidence of predatory behavior and that OV 10 should have been scored at 10
points for exploiting the victim’s youth. See MCL 777.40(1)(b). In People v Cannon, 481
Mich. 152, 161-162; 749 NW2d 257 (2008), the Court stated that OV 10 is scored at 15 points
when the responses to the following inquiries are true:

              (1) Did the offender engage in conduct before the commission of the
       offense?

              (2) Was this conduct directed at one or more specific victims who suffered
       from a readily apparent susceptibility to injury, physical restraint, persuasion, or
       temptation?

              (3) Was victimization the offender’s primary purpose for engaging in the
       preoffense conduct?

Predatory conduct involves conduct that is “commonly understood as being ‘predatory’ in
nature, e.g., lying in wait and stalking, as opposed to purely opportunistic criminal conduct or
‘preoffense conduct involving nothing more than run-of-the-mill planning to effect a crime or
subsequent escape without detection.’” People v Huston, 489 Mich. 451, 462; 802 NW2d 261
(2011) (citation omitted).

        Here, defendant engaged in conduct directed at complainant prior to the CSC I offense at
issue. She routinely took baths with complainant and taught him to unhook her bra. She
directed complainant to wash her breasts and groin area. This behavior was a precursor to the
CSC I offense because it eroded appropriate physical boundaries by encouraging mutual display
of private areas as routine and practiced touching of private areas at defendant’s direction.
Complainant was susceptible to defendant’s inappropriate direction because of his young age, his
relationship to defendant, and his fear of physical abuse. Gradually escalating “less intrusive and
less highly sexualized forms of sexual touching” in order to “desensitiz[e] the victim to future
sexual contact,” or grooming, demonstrates an intent to victimize a person. Steele, 283 Mich
App at 491-492. Further, waiting for an opportunity to be alone with a victim in an isolated
location is sufficient to constitute predatory conduct. People v Witherspoon, 257 Mich. App. 329,
336; 670 NW2d 434 (2003). Here, defendant was isolated in her room and physically exposed
when she commanded complainant to join her and assisted with the penetration. Thus, there was
ample evidence to support scoring OV 10 at 15 points for predatory conduct.




                                               -5-
       OV 11

        The prosecution agrees with defendant that OV 11 was incorrectly scored at 50 points.
OV 11 considers criminal sexual penetration and the trial court scored it at 50 points for two or
more criminal sexual penetrations, MCL 777.41(1)(a), noting that complainant had said the
touching occurred repeatedly. Under OV 11, the trial court scores all “the sexual penetrations of
the victim by the offender arising out of the sentencing offense.” MCL 777.41(2)(a). For the
sexual assault to arise out of the sentencing offense, the offenses must have a “connective
relationship, a cause and effect relationship, of more than an incidental sort with the event out of
which it has arisen.” People v Johnson, 474 Mich. 96, 101; 712 NW2d 703 (2006). No points
are scored for the penetration that constitutes the CSC I. MCL 777.41(2)(c). Complainant did
not describe other instances of penetration that were connected to or were an effect of the
sentencing offense that he described. And it was not demonstrated that other penetrations arose
out of the sentencing offense. Thus, OV 11 should have been scored at zero points.

       OV 13

        OV 13 considers a continuing pattern of criminal behavior and was scored at 50 points
because “[t]he offense was part of a pattern of felonious criminal activity involving 3 or more
sexual penetrations against a person or persons less than 13 years of age.” MCL 777.43(1)(a).
“[A]ll crimes within a 5-year period, including the sentencing offense, shall be counted
regardless of whether the offense resulted in a conviction.” MCL 777.43(2)(a). Here,
complainant testified that he did not remember how many times the abuse in the bedroom
occurred, but that it was more than two times and less than 100 times between his ages of five
and eight. A sentencing factor need only be proved by a preponderance of the evidence,
Steanhouse, ___ Mich App at___, slip op at 19, and a trial court’s scoring decision for which
there is any evidence in support will be upheld. Steele, 283 Mich. App. at 490. A preponderance
of the evidence supported the trial court’s conclusion that defendant engaged in penetration with
complainant at least three times over a five-year period; thus, OV 13 was properly scored at 50
points.

        In summary, defendant’s OV score of 125 should be reduced by 50 points because of the
error in scoring OV 11. According to the sentencing grid for class A offenses, MCL 777.62,
defendant’s prior record variable level of 20 and her OV score of 75 result in a guideline
sentence range of 108 to 180 months. Because her guideline range had been 135 to 225 months,
defendant is entitled to resentencing.

      Recently, the Michigan Supreme Court in Lockridge, 498 Mich. at 383, held that
Michigan’s determinate sentencing scheme violated the Apprendi and Alleyne rule1 because the


1
  In Apprendi v New Jersey, 530 U.S. 466, 490; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), the
United States Supreme Court held that under the Sixth Amendment, “[o]ther than the fact of a
prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable doubt.” In Alleyne v
United States, ___ US ___, ___; 133 S. Ct. 2151, 2155; 186 L. Ed. 2d 314 (2013), the Court found


                                                -6-
sentences produced by the sentencing guidelines relied on “judge-found facts [that] are used to
curtail judicial sentencing discretion by compelling an increase in the defendant’s punishment.”
Thus, Michigan’s sentencing scheme was in violation of the Sixth Amendment because “facts
not admitted by the defendant or necessarily found by the jury verdict” increased a defendant’s
“mandatory minimum” sentence. Id. at 373-374. The Court held that the sentencing guidelines
would therefore be advisory only, but would be “a highly relevant consideration in a trial court’s
exercise of sentencing discretion.” Id. at 391.2 A sentencing court “must consult those
Guidelines and take them into account when sentencing.” Id., citing US v Booker, 543 U.S. 220,
264; 125 S. Ct. 738; 160 L. Ed. 2d 621 (2005).

        Defendant argues that Lockridge should apply on remand only when a defendant has
made a direct appeal that his sentence was constitutionally deficient based on Alleyne. However,
the current state of the law is that Michigan’s sentencing guidelines are advisory only and are “a
highly relevant consideration in a trial court’s exercise of sentencing discretion.” Lockridge, 498
Mich. at 391. The trial court would be bound to apply current law in resentencing defendant.
However, defendant should be afforded the opportunity on remand to inform the sentencing
court whether she still wishes to seek resentencing. The resentencing must comply with the
principles set forth in Lockridge, particularly that the sentence must take into account the
advisory guidelines and be reasonable.

        Finally, defendant argues that the trial court erred in sentencing her to lifetime electronic
monitoring because it violated the ex post facto clauses of the federal and Michigan
Constitutions. The prosecution agrees, admitting that lifetime electronic monitoring was not a
punishment for the crimes committed by defendant at the time she committed them. See People
v Earl, 495 Mich. 33, 37-39; 845 NW2d 721 (2014). We agree and conclude that the trial court
erred by sentencing defendant to lifetime electronic monitoring.

        Affirmed in part, reversed in part, and remanded to afford defendant an opportunity to
seek resentencing, to vacate the sentence of lifetime electronic monitoring, and, if applicable, to
correct the judgment of sentence to read six years, rather than six months, for the minimum
sentence for the CSC II convictions. We do not retain jurisdiction.



                                                              /s/ Michael J. Talbot
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly



that “any fact that increases the mandatory minimum is an ‘element’ that must be submitted to
the jury and found beyond a reasonable doubt.” Id., citing Apprendi, 530 US at 483 n 10, 490.
2
 The Court severed MCL 769.34(2), and substituted the word “may” for “shall” in the statute; it
previously required that a minimum sentence for a felony “shall be within the appropriate
sentence range under the version of those sentencing guidelines in effect on the date the crime
was committed.”


                                                -7-